Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of January 10,
2008 (the “Commencement Date”) between SWANK, INC., a Delaware corporation with
an address at 90 Park Avenue, New York, New York 10016 (the “Corporation”), and
ERIC P. LUFT, residing at 15 Fenimore Lane, Huntington, New York 11743
(“Employee”).

 

W I T N E S S E T H:

WHEREAS, Employee has been in the employ of the Corporation for more than 20
years; and

WHEREAS, Employee and the Corporation are parties to an Amended and Restated
Employment Agreement dated March 1, 2007 (the “Current Employment Agreement”)
and desire to amend certain provisions of the Current Employment Agreement and
to restate the Current Employment Agreement, as so amended, in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Corporation and Employee hereby agree as follows:

 

 

1.

Employment and Term.

The Corporation hereby employs Employee, and Employee hereby accepts continued
employment by the Corporation, on the terms and conditions herein contained, to
perform the duties described in paragraph 2 for a term (the “Employment Term”)
commencing on the Commencement Date and, subject to the remaining provisions of
this Agreement, ending on February 28, 2010. On February 28, 2010 and on each
subsequent February 28, 2010 (or February 29 in the event of a leap year), the
Employment Term, as previously extended, if applicable, automatically shall be
extended, subject to the remaining provisions of this Agreement, for an
additional period of one (1) year, from and including the next March 1 to and
including the last day of the month of February in the following calendar year,
unless either Employee or the Corporation shall give the other party not less
than thirty (30) days’ written notice prior to February 28, 2010, or thereafter,
prior to the last day of any such subsequent February, as the case may be, that
the Employment Term shall not be so extended. In the event that either party
shall give the other such written notice, the Employment Term, as previously
extended, if applicable, shall not be further extended beyond the then current
expiration date of this Agreement and, except for those provisions of this
Agreement that by their respective terms survive the termination or expiration
hereof, this Agreement shall terminate on such expiration date.

 

--------------------------------------------------------------------------------



 

 

2.

Duties.

(a)       During the Employment Term, Employee shall serve as President of the
Corporation. Employee will perform such duties and responsibilities as from time
to time shall be designated in good faith by the Corporation’s Chief Executive
Officer and/or its Board of Directors, which duties and responsibilities shall
be consistent with his duties and responsibilities prior to the date hereof in
his capacity as a Senior Vice President of the Corporation. Employee shall
report to, and shall be subject to the direction and supervision of, the
Corporation’s Chief Executive Officer and the Board of Directors of the
Corporation. Employee shall serve the Corporation faithfully and to the best of
his ability and will devote his full business time and attention to the business
and affairs of the Corporation and its subsidiaries except during vacation
periods and periods of illness or incapacity.

(b)       The Corporation and Employee acknowledge and agree that, while the
duties of Employee under this paragraph 2 are presently intended primarily to be
performed at the Corporation’s offices located in the metropolitan New York City
area (presently 90 Park Avenue, New York, New York 10016), Employee shall spend
such time at the Corporation’s other offices, including those offices located in
Massachusetts, and otherwise travel in furtherance of the business of the
Corporation or the performance of Employees duties and responsibilities
hereunder, as the Board of Directors or the Corporation’s Chief Executive
Officer shall deem necessary, in accordance with past practice.

 

 

3.

Compensation and Benefits.

(a)       During the Employment Term, in consideration for the full and complete
performance by Employee of his duties and obligations under this Agreement, the
Corporation agrees to pay Employee a salary (“Base Salary”) at the rate of
$154,000, payable in accordance with the Corporation’s regular pay intervals for
its executive officers or in such other manner as shall be mutually agreeable to
Employee and the Corporation. The Corporation’s Board of Directors may, in its
discretion, at any time and from time to time, increase the Base Salary for
Employee and grant Employee other compensation in addition to that provided for
hereby (in that regard, consistent with past practices, Employee will be
considered by the Corporation for a salary increase and annual bonus
compensation at the same time as the other executive officers of the Corporation
are considered for a salary increase and such bonus compensation). The Base
Salary described herein and other amounts payable to Employee hereunder are, in
each case, a gross amount, and Employee acknowledges and agrees that the
Corporation shall be required to withhold, and such Base Salary and other
amounts shall be reduced by, deductions with respect to applicable federal,
state and local taxes, FICA, unemployment compensation taxes and other required
taxes, assessments and withholdings.

(b)       During the Employment Term, in consideration for the full and complete
performance by Employee of his duties and obligations under this Agreement, the
Corporation also agrees to pay Employee, for each calendar year during the
Employment Term, commission compensation (“Commission Compensation”) in an
amount equal to the greater of (i) $128,000 or (ii) .5% times Domestic Net Sales
(as hereinafter defined) of the

 

-2-

 

--------------------------------------------------------------------------------



Corporation. The term “Domestic Net Sales” shall mean gross sales made to
customers whose principal executive offices are located in the United States
(“US Customers”), other than sales to customers of the Special Markets division
of the Corporation (“Special Market Sales”) and other than sales to US Customers
that are intended for sale outside the United States or that otherwise
constitute export sales (collectively, “Export Sales”), less, in each case, all
markdowns, discounts, returns, charge backs, discounts and allowances taken or
granted, as the case may be. The determination as to whether a customer is a US
Customer, and/or whether sales constitute Special Market Sales and/or Export
Sales, shall be made in good faith by the Corporation. Commission Compensation
shall be calculated and shall be payable in such manner (including, without
limitation, whether Employee shall receive monthly or other periodic draws
against Commission Compensation), and at such times, consistent with the manner
of calculation, manner and times in connection with the payment of commission
compensation to Employee on the date hereof and Employee shall have no right to
designate the taxable year of the payment.

(c)       During the Employment Term, Employee shall be entitled to participate
in any retirement, medical payment, disability, health or life insurance and
other similar benefit plans and arrangements which may be or become available to
executive officers of the Corporation in general; provided, that Employee shall
be required to comply with the conditions attendant to coverage by such plans
and arrangements and shall comply with, and be entitled to benefits only in
accordance with, the terms and conditions of such plans and arrangements.

(d)       Employee shall be entitled to reimbursement for expenses reasonably
incurred by him in furtherance of the business of the Corporation and in the
performance of his duties hereunder, on an accountable basis with such
substantiation as the Corporation may at the time require from its executive
officers. Employee must submit requests for reimbursement to the Corporation by
the end of the second month following the month during which the applicable
expense is incurred and each approved reimbursement shall be made as soon as
practicable following the submission of the request, but in no event later than
December 31 of the year following the year in which the expense was incurred.

(e)       During the Employment Term, the Corporation shall continue to provide
Employee with an automobile consistent with the current arrangement with
Employee and, upon the expiration of the current lease for such automobile, the
Corporation shall lease or otherwise provide Employee with an automobile of
equal value to that currently leased by the Corporation and provided to
Employee.

(f)        Employee shall be entitled to four (4) weeks vacation in each year
during the Employment Term. Such vacation shall be taken at such time or times
as may be mutually agreed upon by the Corporation and Employee and in accordance
with the vacation policies and procedures for employees of the Corporation as in
effect from time to time.

 

4.

Termination for Disability or Death.

(a)       If, during the Employment Term, in the good faith judgment of the
Corporation’s Board of Directors, Employee shall, because of physical or mental
illness or

 

-3-

 

--------------------------------------------------------------------------------



incapacity, become unable to perform the duties and services required of him
pursuant to this Agreement for a period of 120 consecutive days or for a period
of 150 days in any 365-day period, the Corporation may, upon prior written
notice given at any time after the expiration of such 120-day period or 150-day
period, as the case may be, to Employee of its intention to do so, terminate
this Agreement and the Employment Term to such date as may be set forth in such
notice. In case of such termination, in addition to accrued but unpaid Base
Salary, Commission Compensation and bonus compensation, if any, accrued but not
paid prior to Employee’s termination, Employee shall be entitled to receive
severance in the amount of (i) his Base Salary from the date of his termination
through the end of the month during which the termination occurs, plus (ii) an
amount equal to (A) the sum of the Base Salary and Commission Compensation paid
to Employee for the three-calendar year period ending on December 31 of the
calendar year immediately preceding termination,divided by (B) three (3) (such
amount, the “Disability Severance Amount”). The Disability Severance Amount
shall be paid in a single lump sum as soon as practicable following Employee’s
termination, but in no event later than ninety (90) days following Employee’s
termination (and Employee shall have no right to designate the taxable year of
the payment). The foregoing amounts shall be in addition to amounts, if any,
that shall be payable to Employee upon his illness or incapacity under any
disability insurance policy or other disability plan of the Corporation.

(b)       If, during the Employment Term, Employee shall die, in addition to the
payment of accrued but unpaid Base Salary, Commission Compensation and bonus
compensation, if any, accrued but not paid prior to Employee’s death, Employee’s
legal representatives shall be entitled to receive a payment that includes: (i)
Employee’s Base Salary from the date of his death through the end of the month
during which his death occurs, plus (ii) an amount equal to (A) the sum of the
Base Salary and Commission Compensation paid to Employee for the three-calendar
year period ending on December 31 of the calendar year immediately preceding
termination, divided by (B) three (3) (such amount, the “Death Severance Base
Amount”). The Death Severance Amount shall be paid in a single lump sum as soon
as practicable following Employee’s death, but in no event later than ninety
(90) days following Employee’s death (and Employee’s legal representatives shall
have no right to designate the taxable year of the payment). If Employee shall
die after the Employment Term but prior to the payment of any amount payable to
Employee under paragraph 5(b) hereof, Employee’s legal representatives shall be
entitled to receive all amounts that Employee would have been entitled to
receive, payable in the same time and manner as such payment was to be made to
Employee as of the date of his death.

 

5.

Termination by Corporation; Expiration of the Employment Term; Change of
Control.

(a)       The Corporation may terminate this Agreement and the Employment Term,
without liability other than for payment of accrued but unpaid Base Salary and
Commission Compensation through the date this Agreement shall terminate and the
Employment Term ends, “for cause.” The term “for cause” shall mean (i) a willful
refusal or failure (after not less than 14 days notice by the Corporation to
Employee that such refusal or failure will result in termination of this
Agreement and the Employment Term) by Employee

 

-4-

 

--------------------------------------------------------------------------------



to perform, to the satisfaction of the Corporation’s Chief Executive Officer or
the Board of Directors, determined in good faith, any duties or responsibilities
assigned to Employee, (ii) a breach in any material respect by Employee of a
term or provision of this Agreement which is not cured within 14 days after
notice of such breach shall have been given to Employee by the Corporation,
(iii) the commission by Employee of an act involving moral turpitude,
dishonesty, theft, misappropriation of assets, or unethical business conduct, or
any other conduct of Employee which materially impairs or harms the reputation,
or is otherwise to the material detriment, of the Corporation, or any of its
subsidiaries or affiliates, or which could reasonably be expected to materially
impair or harm the reputation, or be to the material detriment, of the
Corporation or any of its subsidiaries and affiliates, (iv) the use of illegal
drugs or prohibited substances, (v) excessive drinking which, in the good faith
judgment of the Corporation’s Chief Executive Officer or the Board of Directors,
impairs Employee’s ability to perform his duties and responsibilities hereunder,
(vi) the conviction of Employee of, or the pleading of nolo contendere by
Employee to, any felony, or a misdemeanor involving any of the acts referred to
in clause (a)(iii) above, or the admission by Employee thereto, or (vii) the
breach by Employee of a fiduciary duty or fiduciary obligation to the
Corporation or any of its subsidiaries or affiliates.

(b)       The Corporation may also terminate this Agreement and the Employment
Term at any time without cause. In the event of such termination and provided
Employee shall not at any time be in violation of paragraph 6 hereof, in
addition to the payment of accrued but unpaid Base Salary, Commission
Compensation and bonus compensation, if any, accrued but not paid prior to
Employee’s termination, in lieu of all other compensation from the Corporation,
Employee shall be entitled to receive severance in the amount of the sum of (i)
the product of (A) $282,000 times (B) a fraction, the numerator of which shall
be the number of whole months in the period from and including the immediately
preceding March 1 to and including the last day of the calendar month
immediately preceding the termination of this Agreement and the Employment Term,
and the denominator of which shall be 12, plus (ii) an amount equal to an amount
equal to (x) the sum of the Base Salary and Commission Compensation paid to
Employee for the three-calendar year period ending on December 31 of the
calendar year immediately preceding termination, divided by (y) three (3) (the
“Section 5(b) Severance Base Amount”). In the event that the Employment Term
shall not be extended pursuant to paragraph 1 of this Agreement due to the
giving of notice by the Corporation to Employee, the expiration of the
Employment Term shall be considered to be a termination by the Corporation
without cause for purposes of this paragraph 5(b), and Employee shall be
entitled to receive only the amounts described in this paragraph 5(b). The
Section 5(b) Severance Base Amount shall be paid in a single lump sum as soon as
practicable following Employee’s termination, but in no event later than ninety
(90) days following Employee’s termination (and Employee shall have no right to
designate the taxable year of the payment).

(c)       Notwithstanding anything contained in this Agreement to the contrary,
in the event that Employee’s employment with the Corporation and/or its
subsidiaries and affiliates shall terminate and he shall be entitled to receive
amounts under that certain Termination Agreement effective January 1, 1999
between the Corporation and Employee (as the same

 

-5-

 

--------------------------------------------------------------------------------



may be amended, modified or supplemented, and together with any successor
agreements, the “Termination Agreement”), the amounts to which Employee may be
entitled to receive under the Termination Agreement shall be offset by the
amounts, if any, to which he may be entitled under this Agreement in respect of
such termination.

(d)       For a period of fifteen (15) days from and after the occurrence of a
Change of Control (as hereinafter defined) during the Employment Term, Employee
shall have the right, exercisable by written notice to the Corporation pursuant
to this Agreement, to terminate this Agreement. Such termination shall be
effective upon the giving of such notice to the Corporation. Upon such
termination, and in lieu of any other amounts to which Employee may be entitled
to receive from the Corporation, Employee shall only be entitled to receive
payment of accrued but unpaid Base Salary and Commission Compensation through
the date this Agreement shall so terminate. For purposes of this Agreement, a
“Change of Control” shall be deemed to have occurred if both (1) (i) there has
occurred a change in control as the term “control” is defined in Rule 12b-2
promulgated under the Securities Exchange Act of 1934 as in effect on the date
hereof (the “Exchange Act”); (ii) when any “person” (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act), except for any employee
stock ownership plan or trust (or any of the trustees thereof) of the
Corporation, becomes a beneficial owner, directly or indirectly, of securities
of the Corporation representing twenty-five (25%) percent or more of the
Corporation’s then outstanding securities having the right to vote on the
election of directors; (iii) during any period of not more than two (2)
consecutive years (not including any period prior to the execution of this
Agreement), individuals (other than Employee) who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clauses (1) (i), (ii), (iv), (v), (vi) or
(vii) of this definition) whose election by the Board or nomination for election
by the Corporation’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were either directors at the
beginning of the period or whose election or nomination for election was
previously approved, cease for any reason to constitute at least seventy-five
(75%) percent of the entire Board of Directors; (iv) when a majority of the
directors (other than Employee) elected at any annual or special meeting of
stockholders (or by written consent in lieu of a meeting) are not individuals
nominated by the Corporation’s incumbent Board of Directors; (v) if the
stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
which would result in the holders of voting securities of the Corporation
outstanding immediately prior thereto being the holders of at least eighty (80%)
percent of the voting securities of the surviving entity outstanding immediately
after such merger or consolidation; (vi) if the shareholders of the Corporation
approve a plan of complete liquidation of the Corporation; (vii) if the
shareholders of the Corporation approve an agreement for the sale or disposition
of all or substantially all of the Corporation’s assets; and (2) John Tulin
shall no longer be the chief executive officer of the Corporation.

 

-6-

 

--------------------------------------------------------------------------------



 

 

6.

Certain Covenants and Agreements.

(a)       In consideration of Employee’s employment hereunder, Employee agrees
that during the Employment Term and for a period of (i) one (1) year after the
Employment Term expires or is earlier terminated for any reason other than a
termination without cause under paragraph 5(b), or (ii) six (6) months after the
Employment Term is earlier terminated under paragraph 5(b), as the case may be,
in each case other than in the event of a termination by Employee under
paragraph 5(d), Employee will not directly or indirectly (i) solicit, induce or
entice for employment, retention or affiliation, recommend to any corporation,
entity or other person the solicitation, inducement or enticement for
employment, retention or affiliation of, or employ, retain or affiliate with,
any employee, consultant, independent contractor or other person employed or
retained by, or affiliated with, the Corporation, or any of its subsidiaries or
affiliates, (ii) engage in any activity intended to terminate, disrupt or
interfere with the Corporation’s or any of its subsidiary’s or affiliate’s
relationship with any customer, supplier, lessor or other person or entity, or
(iii) engage or participate in, or have any interest in any corporation, person,
or other entity, that engages or participates in any business or activity
engaged or participated in by the Corporation on date of termination of the
Employment Term. For purposes of this paragraph 6(a), Employee will be deemed
directly or indirectly to be engaged or participating in the operation of such a
business or activity, or to have an interest in a corporation, or other person
or entity, if he is a proprietor, partner, joint venturer, shareholder,
director, officer, lender, manager, employee, consultant, advisor or agent, or
if he, directly or indirectly (including as a member of a group), controls all
or any part thereof; provided, that nothing in this paragraph 6(a) shall
prohibit Employee from holding less than two percent (2%) of a class of a
corporation’s outstanding securities that are listed on a national securities
exchange or traded in the over-the-counter market.

(b)       Employee acknowledges that by his employment he will be in a
confidential relationship with the Corporation and will have access to
confidential information and trade secrets of the Corporation, its subsidiaries
and affiliates (collectively, the “Confidential Information”). Confidential
Information includes, but is not limited to, customer and client lists,
financial information, price lists, marketing and sales strategies and
procedures, computer programs, databases and software, supplier, vendor and
service information, personnel information, operating procedures and techniques,
business plans and systems, and all other records, files, and information in
respect of the Corporation. During the Employment Term and thereafter, Employee
shall maintain the strictest confidentiality of all Confidential Information and
shall not use or permit the use of, or disclose, discuss, communicate or
transmit or permit the disclosure, discussion, communication or transmission of,
any Confidential Information. This paragraph 6(b) shall not apply to (i)
information that, by means other than Employee’s direct or indirect disclosure,
becomes generally known to the public, or (ii) information the disclosure of
which is compelled by law (including judicial or administrative proceedings and
legal process). In that connection, in the event that Employee is requested or
required (by oral question, interrogatories, requests for information or
documents, subpoenas, civil investigative demand or other legal process) to
disclose any Confidential Information, Employee agrees to provide the
Corporation with prompt written notice of such request or requirement so that
the Corporation may seek an appropriate protective order or relief therefrom or
may waive the requirements or this paragraph 6(b). If,

 

-7-

 

--------------------------------------------------------------------------------



failing the entry of a protective order or the receipt of a waiver hereunder,
Employee is, in the opinion of counsel, compelled to disclose Confidential
Information under pain of liability for contempt or other censure or penalty,
Employee may disclose such Confidential Information to the extent so required.

(c)       In the event of a breach or threatened breach by Employee of any of
the provisions of this paragraph 6, the Corporation shall be entitled to an
injunction to be issued by any court or tribunal of competent jurisdiction to
restrain Employee from committing or continuing any such violation. In any
proceeding for an injunction, Employee agrees that his ability to answer in
damages shall not be a bar or be interposed as a defense to the granting of a
temporary or permanent injunction against him. Employee acknowledges that the
Corporation will not have an adequate remedy at law in the event of any breach
by him as aforesaid and that the Corporation may suffer irreparable damage and
injury in the event of such a breach by him. Nothing contained herein shall be
construed as prohibiting the Corporation from pursuing any other remedy or
remedies available to the Corporation in respect of such breach or threatened
breach.

(d)       If any term or provision of this paragraph 6 shall be held invalid or
unenforceable because of its duration, geographic scope, or for any other
reason, the Corporation and Employee agree that the court making such
determination shall have the power to modify such provision, whether by limiting
the geographic scope, reducing the duration, or otherwise, to the minimum extent
necessary to make such term or provision valid and enforceable, and such term or
provision shall be enforceable in such modified form.

(e)       Employee shall be deemed to have resigned as a director of the
Corporation effective as of the close of business on the date the Employment
Term and this Agreement shall expire or shall terminate, all without further
action by Employee, the Corporation or any other person or entity, and this
paragraph 6(e) shall be considered to be Employee’s written resignation as a
director of the Corporation.

 

(f)        The provisions of this paragraph 6 shall survive the termination of
this Agreement and the Employment Term.

 

-8-

 

--------------------------------------------------------------------------------



 

7.

Employee’s Representations.

(a)       Employee represents and warrants that he has full authority and legal
capacity to execute and deliver this Agreement and perform his duties and
obligations hereunder and is not under any contractual, legal or other restraint
or prohibition that would restrict, prohibit or prevent Employee from performing
this Agreement and his duties and obligations hereunder.

(b)       Employee acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement. Employee has obtained such advice and is
not relying on any representation or advice from the Corporation or any of its
officers, directors, attorneys, or other representatives regarding this
Agreement, its contents or effect.

 

 

8.

Assignability.

This Agreement may not be assigned by Employee or the Corporation without the
prior written consent of the other party. Subject to the foregoing, all of its
terms and conditions shall be binding upon and inure to the benefit of Employee
and his heirs, executors, administrators, legal representatives and assigns and
the Corporation and its successors and assigns.

 

9.

Notices.

Except as otherwise expressly provided, any notice, request, demand or other
communication permitted or required to be given under this Agreement shall be in
writing, shall be sent by one of the following means to Employee at his address
set forth on the first page of this Agreement and to the Corporation at its
address set forth on the first page of this Agreement, Attention: Mr. John A.
Tulin, Chairman of the Board and Chief Executive Officer, (or to such other
address as shall be designated hereunder by notice to the other parties and
persons receiving copies, effective upon actual receipt) and shall be deemed
conclusively to have been given: (a) on the first business day following the day
timely deposited for overnight delivery with Federal Express (or other
equivalent national overnight courier service) or United States Express Mail,
with the cost of delivery prepaid or for the account of the sender; (b) on the
fifth business day following the day duly sent by certified or registered United
States mail, postage prepaid and return receipt requested; or (c) when otherwise
actually received by the addressee on a business day (or on the next business
day if received after the close of normal business hours or on any non-business
day). A copy of each notice, request, demand or other communication given to the
Corporation by Employee shall be given to William D. Freedman, Esq., Troutman
Sanders LLP, The Chrysler Building, 405 Lexington Avenue, New York, New York
10174. A copy of each notice, request, demand or other communication given to
Employee by the Corporation shall be given to Joel W. Walker, Esq., Breslow &
Walker, LLP, 767 Third Avenue, New York, New York 10017.

 

-9-

 

--------------------------------------------------------------------------------



 

10.

No Waiver by Action, Cumulative Rights, Etc.

Any waiver or consent from either party respecting any term or provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of either
party at any time or times to require performance of, or to exercise any of its
powers, rights or remedies with respect to, any term or provision of this
Agreement in no manner shall affect that party’s right at a later time to
enforce any such term or provision.

 

11.

Interpretation, Headings.

The parties acknowledge and agree that the terms and provisions of this
Agreement have been negotiated, shall be construed fairly as to all parties
hereto, and shall not be construed in favor of or against any party. The section
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

 

 

12.

Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect, impair or invalidate any other provision of this Agreement.

 

 

13.

Counterparts; New York Governing Law; Amendments, Entire Agreement.

This Agreement may be executed in two counterpart copies, each of which may be
executed by one of the parties hereto, but both of which, when taken together,
shall constitute a single agreement binding upon the parties hereto. This
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, without regard to any principles of law or
laws that would make the laws of any jurisdiction other than the State of New
York applicable hereto. Each and every modification and amendment of this
Agreement shall be in writing and signed by the parties hereto, and any waiver
of, or consent to any departure from, any term or provision of this Agreement
shall be in writing and signed by the party granting the waiver or consent. This
Agreement contains the entire agreement of the parties and supersedes all prior
representations, agreements and understandings, oral or otherwise, between the
parties with respect to the matters contained herein.

 

14.

Effect of Code Section 409A.

It is expressly contemplated by the parties that this Agreement will conform to,
and be interpreted to comply with, Section 409A of the Internal Revenue Code, as
amended (the “Code”). Notwithstanding any other provision of this Agreement, if
Employee is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the
Code, then the payment of any amount or the provision of any benefit under this
Agreement which is considered deferred

 

-10-

 

--------------------------------------------------------------------------------



compensation subject to Section 409A of the Code and which is payable upon a
separation from service shall be deferred for six (6) months after Employee’s
“separation from service” or, if earlier, Employee’s death as required by
Section 409A(a)(2)(B)(i) of the Code.

 

15.

Survival.

The provisions of paragraphs 5, 6, and 8-15 shall survive the termination of
this Agreement and the Employment Term.

[signature page follows]

 

-11-

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation and Employee have signed this Agreement on
the date set forth on the first page of this Agreement.

SWANK, INC.

 

 

By:   

/s/ John Tulin  

 

John Tulin, Chairman of the Board

   and Chief Executive Officer        

/s/ Eric P. Luft

Eric P. Luft

 

 

 

-12-

 

 